Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. 1.114.  Applicant’s submission filed May 27, 2021 has been received and entered into the present application.  

Status of claims
The amendment filed on May 27, 2021 is acknowledged. Claims 69-88 are under examination in the instant office action. 
Applicants' arguments, filed on May 27, 2021, have been fully considered but they are moot in view of a new ground of rejection.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are newly applied in view of amendment. They constitute the complete set presently being applied to the instant application. 

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 69-88 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0119800 (effectively filed 11/3/2015) in view of US 2004/0014655 (cited in IDS filed on 2004/0014655) as evidenced by Colon-Gonzalez et al. (Expert Opin. Drug Metab. Toxicol, 6(10):1277-1286, 2010). 
US 2017/0119800 teaches stable pharmaceutical compositions of fosaprepitant or a salt thereof such as dimeglumine salt in the form of ready-to-use or ready-to-dilute compositions suitable for parenteral administration (abstract and [0018]). US 2017/0119800 further teaches pharmaceutical liquid compositions of the neurokinin 1 (NK1) receptor antagonist fosaprepitant and related compounds with enhanced stability against degradation ([0002]). US 2017/0119800 teaches that the ready-to-use or ready-to-dilute compositions may be sterile injectable solutions, suspensions or emulsions in a nontoxic, parenterally acceptable vehicle and preferably, the vehicle is commercially available albumin solution (5%, 10%, or 25%)  such as human serum albumin (Swiss Red Cross) ([0027] and [0028]). US 2017/0119800 teaches that ready-to-dilute formulations typically have lower amounts of vehicle, e.g., no more than 5 ml, no more than 10 
US 2017/0119800 specifically disclose the compositions can contain from about 50-250 mg fosaprepitant dimeglumine, from 10-100 mg of at least one salt of ethylenediaminetetraacetic acid, for instance, the disodium salt, from 200 mg to 100 g of albumin, and from 3-300 ml of water ([0043]). Thus, the ratio by weight of fosaprepitant to albumin is 1:0.8 to 1:2000.  
In addition, US 2017/0119800 discloses the following example: Example 2: Fosaprepitant Ready-to-Dilute Composition comprising 245.3 mg fosaprepitant dimeglumine (equivalent to 150 mg fosaprepitant free acid), and Albumin solution (25%) 5ml (1.25g albumin), ([0053] and [0054]) and  Example 5: Fosaprepitant Ready-to-Dilute Composition comprising 245.3 mg fosaprepitant dimeglumine (equivalent to 150 mg fosaprepitant free acid), 500 mg Albumin,  56.4 mg Edetate Disodium, and Water q.s. to 5 mL ([0059],). The exemplary compositions are prepared by mixing fosaprepitant dimeglumine with albumin aqueous solution ([0054] and [0060]). The ratio of fosaprepitant salt to albumin in the composition is 1:5 (245.3/1250) for Example 2 and 1:2.03 (245.3:500) for Example 5. The liquid pharmaceutical composition is an aqueous solution substantially free of solvent other than water as recited in claim 76. 
US 2017/0119800 also teaches that fosaprepitant is a water-soluble phosphorylated prodrug of aprepitant, which may be administered intravenously ([0006]) and said stable compositions of Fosaprepitant comprise not more than 5% w/v of aprepitant over the storage period, either in free form or in the form bound to albumin, and in a more preferred embodiment, the said stable compositions of Fosaprepitant comprise not more than 3% w/v of aprepitant over the storage period, either in free form or in the form bound to albumin ([0021]). Thus, the 
US 2017/0119800 teaches that the ready-to-dilute compositions may be provided in a kit form along with parenterally acceptable diluent, wherein parenterally acceptable diluents include water for injection, 0.9% saline (normal saline), 0.45% saline (half normal saline), 2.5% dextrose/0.45% saline and albumin solution (5%, 10%, or 25%) ([0045]).
US 2017/0119800 does not specifically disclose the narrow range of the weight ratio of fosaprepitant to human serum albumin in claims 1 and 82 as amended.	
US 2004/0014655 discloses water-soluble products and pharmaceutical formulations in solid or liquid form mainly for parenteral use comprising a therapeutically active substance (having low aqueous solubility and a substantial binding affinity to plasma proteins) and a plasma protein fraction such as human serum albumin (HAS) whereby said active substance and said protein fraction are bound to each other by way of non-covalent bonds (abstract, [0023], and [0028]). US 2004/0014655 teaches that binding the active substances to adequate proteins with non-covalent bonds before administration presents a new and highly potential delivery system for the administration of the active ingredients with poor water solubility (abstract and [0013]).  US 2004/0014655 further discloses that the solid products consisting of the active substance and the protein are also protected and on optional dissolution in water clear, liquid compositions are obtained suitable for direct parenteral or other administration (abstract).  US 2004/0014655 discloses that a variety of active substances can be used with appropriate human serum albumin protein and the molar ratio of said active substance and said protein fraction is within the range of 1:0.05 to 1:100, preferably of 1:0.1 to 1:50 ([0024], [0028] and claims 1-2) and the ratio can be carefully considered and determined by binding affinity between active substances and the 
The weight ratio of fosaprepitant to human serum albumin in claims 1 and 82 as amended, US 2017/0119800 already discloses the ratio by weight of fosaprepitant to albumin encompasses 1:0.8 to 1:2000.  Also, US 20040014655 teaches that a variety of drugs and human serum albumin protein are used in molar ratios of 1:0.1 to 1:100 to form non-covalent complexes that are water soluble and suitable for parenteral formulations. In addition, the amount of water-insoluble aprepitant present in the composition depends on the amount of fosaprepitant since fosaprepitant is degraded to aprepitant over the storage period as evidenced by US 2017/0119800 and aprepitant is known to be water-insoluble and a substantial binding affinity to plasma proteins (more than 95%) as evidenced by Colon-Gonzalez et al. (p1280, col 1, para 3). US 20040014655 teaches that binding the active substance to adequate proteins with non-covalent bonds before administration presents a new and highly potential delivery system for the administration of the active ingredients with poor water solubility. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize and determine the ratio of fosaprepitant to human serum albumin for preparing the liquid formulation comprising fosaprepitant and aprepitant based on the range disclosed in the prior art references in combination. In addition, US 2004/0014655 discloses that the ratio of active substance to HSA can be determined based on binding affinity between active substance and the protein fraction and therapeutic doses and a different ratio is used depending on active substances and its binding affinity as determined by binding assay. Thus, the ratio would be result-effective variable and the skilled artisan would have been capable of determining the optimal ratio between the active substance and HSA needed to achieve the desired binding 
US 2017/0119800 does not specifically disclose examples comprising human serum albumin such as human serum albumin USP for infusion. However, US 2017/0119800 already discloses that the suitable vehicle is parenterally acceptable and preferably, is commercially available albumin solution (5%, 10%, or 25%) including human serum albumin as stated above. Also, US 20040014655 teaches the use of USP quality for all active substances ([0110]). Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use human serum albumin for preparing the liquid formulation suitable for parenteral administration because US 2017/0119800 already suggests and motivates the use of any commercially available human serum albumin for parenteral administration.  It would have been obvious to select human serum albumin USP for infusion as parenterally acceptable diluent for human patients as suggested by the prior art to arrive at the claimed composition “yielding no more than one would expect from such an arrangement”. 
As to the ratio of aprepitant and fosaprepitant in claims 70-72,  one of ordinary skill in the art would have been motivated to minimize the amount of aprepitant relative to fosaprepitant because US 2017/0119800 teaches the compositions comprise not more than 3 or 5% w/v of aprepitant for enhanced stability during storage. Generally, differences in concentration or 
	 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611